DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Amendment filed October 13, 2020 (hereafter “the 10/13 Reply”) has been entered, and Claims 88, 90, and 94 have been canceled.  Claims 1-6, 10-12, 19-20, 25, 27-29, 48, 68, 79 and 80 remain pending, with Claims 27-29, 68, 79, 80 withdrawn from consideration as directed to a non-elected invention.

Election/Restrictions
As noted in the previous Office Action, a telephonic provisional election, without traverse, was made by J. Liu to prosecute the invention of Group I, Claims 1-6, 10-12, 19, 20, 25, and 48 as previously presented.  
Additionally, a requirement was made for affirmation of the election by applicant in replying to the previous Office action.  The 10/13 Reply contains no affirmation, despite Claims 27-29, 68, 79, and 80 being indicated as “withdrawn.”  Therefore, the required affirmation remains outstanding.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/738,127, filed September 28, 2018 (hereafter “the ‘127 application”, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
With regard to Claims 1-6, 10-12, 19, 20, 25 and 48, the prior-filed provisional application fails to provide sufficient literal or descriptive support for the broad range of “payload segment” and “coupling segment” (both recited in independent Claims 1 and 4), where the broadest reasonable interpretations include, but are not limited to, a non-barcode DNA sequence as the “payload segment” (e.g. on page 5, ¶0014 of the instant application, which states “[i]n some embodiments, the first payload segment comprises a first barcode 
With regard to Claims 1-6, 10-12, 19, 20, 25 and 48, the prior-filed provisional application fails to provide sufficient literal or descriptive support for the broad range of “a particle” and “payload segment” and “coupling segment” (all recited in Claim 1), where the broadest reasonable interpretations include, but are not limited to, the embodiments of “particle” other than a “bead” (e.g. on page 6, ¶0017 of the instant specification, which states “[i]n some embodiments, the particle comprises a bead”), a non-barcode DNA sequence as the “payload segment” (e.g. on page 5, ¶0014 of the instant application, which states “[i]n some embodiments, the first payload segment comprises a first barcode segment”; and page 22, line 2, which states “a payload segment (e.g., a barcode segment)”), and the embodiments of “coupling segment” on pages 13-14, ¶0033, page 16, ¶0041, and page 29, ¶0074, of the instant specification.  
And while a search of the ‘127 application found multiple instances of “microparticle” with one instance of “particle” and one of “particles” (see pg 1, first ¶), which are addressed further below, there is no instance of the words “payload” or “coupling”, nor derivatives thereof, in that disclosure.    
Response to Applicant Arguments
In the 10/13 Reply, Applicant argues and presents portions of the ‘127 application as support for the claims.  The first portion is the first paragraph on page 1 of that specification (see pgs 14-15 of the 10/13 Reply), which is clearly indicated as the first paragraph of the m size range, while the universe of “particles” includes those larger than 1000 m in size and smaller than 1 m in size.  The ‘127 application provides no literal or descriptive support that includes this added range of “particle” subject matter, which is within the scope of the pending claims.  
Moreover, that portion from page 1 provides no literal or descriptive support for the “payload segment” or for the “coupling segment” subject matter in the pending claims.  
Next, Applicant presents paragraph [0076] of the instant application; followed by a portion from page 20 (see upper right corner) of the ‘127 application, identified as “5.1 Hairpin sequences used in PER barcoding proof of principle”; and then Figure 3A of the instant application (see pgs 15-16 of the 10/13 Reply).  And while that paragraph from the instant application provides support for the term “coupling segment”, that later disclosure provides no evidence that the earlier ‘127 application disclosed a broad genus of “coupling segment[s]” as now present in the pending claims.  The portion from page 20 of the ‘127 application (as well as the remainder of page 20) does disclose a large number of sequences, each of which contains with no identification of those positions as being a “coupling segment”.  And to the extent that the instant application (e.g. paragraph [0076]) now defines the term “coupling segment” as including those positions, that term also includes other subject matter beyond those of positions 6-14 as explained above (regarding pages 13-14, ¶0033, page 16, ¶0041, and page 29, ¶0074, of the instant specification).  The ‘127 application provides no literal or descriptive support that includes this added range of “coupling segment” subject matter, which is within the scope of the pending claims.  
Moreover, pages 19 and 20 provide no literal or descriptive support for the broad range of “payload segment” subject matter in the pending claims.  
Therefore, the effective filing date for amended Claims 1-6, 10-12, 19, 20, 25 and 48 as presented remains September 27, 2019, the filing date of the instant application.

Specification
In light of the amendment to the specification, the previous objection thereto because of informalities has been withdrawn.  

The disclosure is objected to because of the following informalities: 
pg 20, ¶0057, recites “Provided herein novel methods for producing DNA barcoded microparticles employing a modified version of the "Primer Extension Reaction" (PER) method disclosed in Kishi et al. ("Programmable autonomous synthesis of single-stranded DNA." Nature .  
Appropriate correction is required.
The Examiner apologizes for not previously noting this informality.  

Claim Objections-Withdrawn
In light of amendments to Claim 48, the previous objection thereto because of informalities is withdrawn.

Claim Rejections - 35 USC § 112-Withdrawn and New
In light of amendments to Claim 6, the previous rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn 
In light of amendment to change Claim 10’s dependency, the previous rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. 
In light of amendment to change Claim 19’s dependency, the previous rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. 
In light of amendments to Claim 48, the previous rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. 
Accordingly, Applicant’s arguments directed to those rejections in the 10/13 Reply (pgs 16-17) have been rendered moot.  

In light of amendments to Claim 1, the previous rejection of Claims  2-6, 11, and 12 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling, has been withdrawn. 
In light of amendment to change Claim 20’s dependency, the previous rejection thereof under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling, has been withdrawn. 
Accordingly, Applicant’s arguments directed to those rejections in the 10/13 Reply (pgs 17-18) have been rendered moot.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10-12, 19, 20, 25 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection not previously presented and necessitated by amendments to the claims.
Independent Claim 1 has been amended to recite “wherein the first payload segment is 5' of the first coupling segment and comprises at least 3 nucleotides” (emphasis added; see part (b)(ii) of Claim 1).  A review of the instant application as filed identified no literal support for a “first payload segment” as comprising “at least 3 nucleotides”.  The closest appears to be a 
Dependent Claim 2 has been amended to recite “wherein the second payload segment is 5' of the second coupling segment and comprises at least 3 nucleotides” (emphasis added; see part (d)(ii) of Claim 2).  Similarly, dependent Claim 3 has been amended to recite “wherein the third payload segment is 5' of the third coupling segment and comprises at least 3 nucleotides” (emphasis added; see part (f)(ii) of Claim 3).  Like the situation regarding Claim 1 as explained above, and while there is support for “barcode segments” having “at least 3 nucleotides”, the instant application fails to provide literal or descriptive support for the broader genus of a “second payload segment” or a “third payload segment” having “at least 3 nucleotides”.  
In light of the foregoing, Claims 1-3, 10-12, 19, 20, 25 and 48 are directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed inventions at the time the instant application was filed.  

Claims 1-6, 10-12, 19, 20, 25 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods comprising “a polymerase stopper capable of terminating polymerization located [ ] (2) in the , does not reasonably provide enablement for “ a polymerase stopper capable of terminating polymerization located (1) in the first paired stem domain”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  This rejection has not been previously presented.  
A review of the details of Figure 1A, with focus on “polymerase stopper 124”, shows that it is located between the paired stem domain “112” and the hairpin loop domain “122”, which allows the subsequent extension (with strand displacement) to generate a strand comprising parts “106”, “120”, and “118” (see Figure 1A, lower portion), which corresponds to “the input primer, the first payload segment and the first coupling segment” as presented in part (c) in each of Claims 1 and 4.  Additionally, it would be recognized by the skilled artisan that if the “polymerase stopper” were moved into the hairpin loop domain “122”, the resulting strand would still comprise parts “106”, “120”, and “118” and so still correspond to part (c) in each of the claims.  
However, it would also be recognized by the skilled artisan that if the “polymerase stopper” were moved into the paired stem domain “112” (which contains parts “120” and “118”), the resulting strand would still comprise part “106” followed by a truncated portion within parts “120” and “118”, depending on the location of the “polymerase stopper” within either “120” or “118”.  As a result, extension would not generate a strand comprising “the input primer, the first payload segment and the first coupling segment” as required by part (c) in each of Claims 1 and 4.  Instead, the strand would comprise “the input primer” and only a portion of 
In light of the above, part (c) in each of Claims 1 and 4 are not enabled for embodiments where a “polymerase stopper [is] located (1) in the first paired stem domain” because that arrangement cannot result in satisfaction of part (c).  Therefore, and given the predictability of the effects of the “polymerase stopper” location, no amount of experimentation will enable the making and using of the full scope of Claims 1-6, 10-12, 19, 20, 25 and 48.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection has not been previously presented.
Claim 11 recites the structure of “the second extended oligonucleotide” which is inherently generated by the method of Claim 2, from which Claim 11 depends.  Therefore, 
Similarly, Claim 12 recites the structure of “the third extended oligonucleotide” which is inherently generated by the method of Claim 3, from which Claim 12 depends.  Therefore, Claim 3 embraces no other embodiments than those set forth in claim 12, and claim 12 fails to further limit the subject matter of Claim 3.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 - Withdrawn and New
In light of amendments to the claims, the previous rejection of Claims 1-4, 11, 12, and 25 under 35 U.S.C. 103 as being unpatentable over Kishi et al. has been withdrawn.  
In light of amendments to the claims, the previous rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Kishi et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 10-12, 25 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (as previously cited) in view of Kishi et al. (US 2020/0362398 A1; published 11/19/2020; effectively filed January 9, 2018; hereafter “Kishi ‘398”).  This rejection has not been previously presented.
Kishi et al. teach a method of elongating oligonucleotide strands with use of hairpins to serve as templates for strand extension of a primer using DNA polymerase with strand displacement activity (see Fig. 1A, 1B, 1C, and 2A, parts i through iii).  
With respect to Claim 1, Fig. 1A shows an element 1 which corresponds to “an input primer” in step (a) of Claim 1; elements 1’, 2 and 2’ are part of a hairpin structure that corresponds to “a first hairpin molecule” in step (b), lines 4-5 of Claim 1; element 1’ corresponds to “an unpaired first 3’ toehold domain” in step (b)(i) of Claim 1; elements 2 and 2’ correspond to “a first paired stem domain” in step (b)(ii) of Claim 1; and the loop connecting elements 2 and 2’ corresponds to “a first hairpin loop domain” in step (b)(iii) of Claim 1.  
Additionally, and with respect to the multiple extensions in Claims 2 and 3, Kishi et al. teach assembly of long oligonucleotides “such that at least 30 bases are copied per elongation” by use of a “staged assembly strategy [ ] where each hairpin is introduced sequentially to elongate a primer strand docked to a surface” (see e.g. pg 30, ¶¶0309-0310, and especially Fig. 5, which illustrates results from sequential extension with 5 hairpins, and so corresponds to Claims 2 and 3).
Furthermore, element 2 in Fig. 1A, element 3 in Fig. 1B and 1C, elements b through f in Fig. 2A, as well as elements 2 through 6 in Fig. 5, is each an oligonucleotide sequence that corresponds to “a coupling segment” in steps (b)(ii) and (c) of Claims 1-3.  And with respect to “payload segment” in Claims 1-3, the 5’ end of each of the above elements (i.e. oligonucleotide sequences) generally corresponds to “payload segment” as shown by the example of a “payload” being the CNVK crosslinker at the 5’ end of element 2 in the hairpin of Fig, 12C (see also pg 34, ¶0345).  This corresponds to the “payload segment is 5’ of the first coupling segment” in Claims 1-3.  Moreover, Figures 44A-44F illustrate embodiments of a hairpin molecule with a 3’ overhang, wherein a first duplex region containing “b”, “t”, “b*” and “t*” correspond to a “payload segment” and a second duplex region containing “x” and “x*” corresponds to a “coupling segment”, and wherein two different sequences are used in the first duplex region containing “t*” and “b*”:  ACATACT CATCTCG versus ACATACT CATCTCC (see Fig. 44F, first two sequences, left portion, with corresponding change in “t” and “b”).  These (14-
Regarding Claim 11, Fig. 1B (lower left portion) illustrates an extended oligonucleotide with elements 1 through 3 wherein element 1, the 5’ end of element 2, the remaining portion of element 2, the 5’ end of element 3, and the remaining portion of element 3 correspond to “the input primer, the first payload segment, the first coupling segment, the second payload segment, and the second coupling segment” in Claim 11, respectively. 
Regarding Claim 12, Fig. 5 illustrates an extended oligonucleotide with elements 1 through 4 (see right handed portion of Fig. 5) wherein element 1, the 5’ end of element 2, the remaining portion of element 2, the 5’ end of element 3, the remaining portion of element 3, the 5’ end of element 4, and the remaining portion of element 4 correspond to “the input primer, the first payload segment, the first coupling segment, the second payload segment, and the second coupling segment, the third payload segment, and the third coupling segment” in Claim 12, respectively. 
Kishi et al. do not expressly teach their primers as attached to a “particle” (as presented in part (a) of Claim 1) during elongation using a hairpin.  They also do not teach a “payload segment” comprising “at least 3 nucleotides” and a “unique molecular identifier” (i.e. barcode), as presented in Claims 1-3 and Claim 10.  
Yet Kishi et al. further teach the staged assembly approach of Fig. 5 using “[m]agnetic streptavidin beads [ ] so that the strands are pulled down with magnets for buffer exchange” where the strands refers to the extension products of “primers [ ] labeled with biotin on their 5’ 
And Kishi et al. do teach the use of different sequences in a first duplex region containing “b”, “t”, “b*” and “t*”, which can be used to uniquely identify two different hairpins (see Figs 44A-44F) via a portion (of the 14-mer sequences that are ACATACT CATCTCG and ACATACT CATCTCC as described above; see Fig. 44F) as unique molecular identifiers of one hairpin versus another.  
Kishi ‘398 teach a method like that of Kishi et al. (compare e.g. Figs. 2A and 2B of the former to Fig. 2A of the latter).  Kishi ‘398 further teach the use of “fluorophore-labeled dNTPs during PER extension to barcode each extension reaction, either by using different fluorophores for each of sequentially grown probe strands or by relying on the differential fluorescent colors arising from the different sequences to map each fluorescent point color to a specific target” (emphasis added; see ¶0120); and the use of multiple PER hairpins “per target to grow repetitive barcoded sequences, or to grow repetitive domains that are split across multiple hairpin synthesis steps” (emphasis added; see ¶0313).  Additionally, the barcoding may be based on a portion “smaller in length than the repeated domain on the PER-synthesized scaffold” (ibid).
First and regarding Claims 1 and 25, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kishi et al. by attaching primers, labeled with biotin on their 5’ ends, to magnetic streptavidin beads before strand extending the primers (in light of Kishi et al.’s teachings), with the reasonable expectation of successfully expediting the manipulation and handling of the extended strands (such as for 
Second and regarding Claims 1-3 and 10-12, it would have been further obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kishi et al. by using at least a portion of the hairpin region corresponding to the first duplex (14-mer sequences identified by “b”, “t”, “b*” and “t*” as described above) as barcodes (like the two sequences shown in Fig. 44F of Kishi et al.) to uniquely identify each hairpin extension, as suggested by Kishi ‘398, to expand the usefulness of the method in the manner of Kishi ‘398 without surprising or unexpected results.  Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (multiple barcodes as unique identifiers) for another (non-barcoded regions of Kishi et al.) to obtain predictable results; and simple use of known technique (from Kishi ‘398) to improve the similar method (of Kishi et al.) in the same way.  
And regarding Claim 48, Kishi et al. teach “PolyT tails can be used on the 3’ ends of hairpins” (see e.g. ¶343 and Fig. 30B) without expressly teaching a 3’ poly(dT) region as presented in Claim 48.  
It would have been further obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kishi et al. and Kishi ‘398 by using a 3’ poly(dT) region in .  

Claims 4-6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. and Kishi ‘398  as applied to Claims 1-3, 10-12, and 25 above, and further in view of the following.
This rejection is separately presenting in the interest of clarity of the record.  Each of independent Claim 4, and Claims 5 and 6 which depend therefrom, as well as Claims 19 and 20 (which depend from Claim 1), include the feature of “a capping reaction” (see part (g) of Claim 4 and see Claim 19).  More specifically, Claim 4 includes parts (a) through (c) of Claim 1 followed by parts (d) through (f), which are analogous to dependent Claims 2 and 3 (corresponding to “n” of Claim 4 being 1 and 2, respectively), to add one or more additional hairpin extensions.  Then part (g) of Claim 4 presents “a capping reaction” which is the same as that of dependent Claim 19, which depends from Claim 3.  
The teachings of Kishi et al. and Kishi ‘398 have been described above.  The teachings of Kishi et al. regarding use of “[m]agnetic streptavidin beads [ ] so that the strands are pulled down with magnets for buffer exchange” where the strands refers to the extension products of “primers [ ] labeled with biotin on their 5’ ends” (see e.g. pg 30, ¶¶0311-0312) are reiterated, 
Kishi et al. further teach generating a “string of concatenated barcodes” and the termination thereof by “binding a low concentration, free “b” domain strand, which results in a polymerase copying the new concatenated strand” (see pg 17, ¶¶0160-0161 and Fig. 44), where the free “b” domain strand corresponds to “a capping oligonucleotide” in Claims 4 and 19, and the extension thereof to copy the concatenated strand corresponds to the contacting and extending actions in Claims 4 and 19.  It would have been obvious to one having ordinary skill in the art at the time of the invention that “polymerase copying the new concatenated strand” means converting the “new” single-stranded DNA molecule into double-stranded DNA, which is more stable (e.g. more resistant to degradation), and resistant against secondary (i.e. intramolecular) interactions and loop formation, intermolecular hybridization to other nucleic acid molecules , and unwanted priming events. 
Kishi et al. also teach use of “Exo I DNA exonuclease [ ] to digest unreacted and unfinished single stranded products” after a strand extension reaction with dNTPs and BST Large Fragment DNA polymerase (see ¶¶0395-0396, Example 21), which corresponds to “a single strand-specific exonuclease” as presented in Claims 4 and 20.  
It would have been obvious to one having ordinary skill in the art at the time of the invention practicing the modified method of Kishi et al. and Kishi ‘398 to 1) convert a bead attached, newly elongated oligonucleotide to double-stranded DNA by using a primer, like the free “b” strands of Kishi et al., for “polymerase copying” the elongated oligonucleotides, and 2) include a post “polymerase-copying” digestion with Exo I DNA exonuclease, with the reasonable 
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known technique to improve the same method in the same way.  
Response to Applicant Arguments
Applicant’s arguments in the 10/13 Reply (pgs 18-22)  have been fully considered as part of the totality of the record and found to be unpersuasive.  
More specifically, Applicant first argues that the disclosure of Kishi et al. (especially the portions concerning “Molecular Clocks” do not teach or suggest the method of the amended claims.  This is unpersuasive because as presented above with respect to the amended claims, Kishi et al. provide additional teachings (such as those in Figs. 44A-44F) which are combined with Kishi ‘398 to fully meet all limitations of the claimed method.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635